Citation Nr: 9919234	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cerebral concussion with chronic brain syndrome.

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
traumatic cataract with loss of vision in the left eye.

3.  Entitlement to service connection for a back disorder, to 
include degenerative changes of the lumbar spine, claimed to 
be secondary to the service-connected right knee disorder.  

REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to October 
1974.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1997, on appeal from a November 1993 
Department of Veterans Affairs (VA) Regional Office (RO) 
rating decision that found that the appellant had not 
submitted new and material evidence that was sufficient to 
reopen previously denied claims for service connection for 
cerebral concussion with chronic brain syndrome and for a 
traumatic cataract with loss of vision of the left eye.  The 
appellant challenged the Board's decision by filing an appeal 
to the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans 
Appeals)("Court").

In November 1998, pursuant to VA's unopposed motion 
("motion"), the Court remanded the appellant's claims for 
readjudication.  In its motion, VA noted that the Board had 
denied reopening of the appellant's claims under the then-
applicable case law, Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), which had since been overruled by the decision of 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the then operative requirement that newly proffered 
evidence be "reasonably likely to change the outcome" of a 
prior decision was invalidated on the basis that such 
requirement was more stringent than that in the operative VA 
regulation, 38 C.F.R.§ 3.156(a).  Under that regulation, 
"new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

By letter dated in March 1999, the appellant was advised of 
the Board's receipt of the remanded claim, and was further 
advised of the opportunity to submit any additional argument 
and evidence in support of his appeal.  He was also advised 
of the provisions of 38 C.F.R. § 20.1304(c) relative to the 
initial submission of evidence to the Board, not previously 
considered by the RO.  A copy of the letter was furnished to 
the appellant's representative.  The appellant's claims 
folder does not reveal that the appellant responded to the 
March 1999 letter.

By letter dated May 20, 1998, the appellant's representative 
submitted further argument relative to the claims.  Through 
his representative, the appellant requested that the claim be 
remanded to the RO for its determination as to whether new 
and material evidence sufficient to warrant reopening of the 
claims had been submitted "in light of the Hodge decision."  
The appellant did not cite the existence of evidence not 
presently of record, nor did he present argument as to the 
necessity for remanding his claim to the RO.  As will be 
discussed below, the Board declines to remand the appellant's 
claims pertaining to the chronic brain syndrome and the left 
eye vision disability as requested by the appellant through 
his representative.

The Board notes that by rating decision dated in April 1997, 
(i.e., during the pendency of appellate proceedings relative 
to the organic brain syndrome and left eye vision 
disability), the appellant's claim of service connection for 
degenerative changes of the lumbar spine (claimed as 
arthritis) was denied.  The appellant filed a notice of 
disagreement as to the denial, and a Statement of the Case 
was issued later that month.  The appellant filed a 
substantive appeal (VA Form 9) and was afforded a personal 
hearing at the RO in May 1997.  The Board is of the opinion 
that this issue is also ready for appellate review.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).

The Board further notes that by rating decision dated in 
October 1997, the appellant was granted non-service-connected 
pension benefits.  


FINDINGS OF FACT

1. Service connection for a cerebral concussion with chronic 
brain syndrome was denied by the RO in a November 1975 rating 
decision. This decision was not appealed.

2. The evidence received since the November 1975 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; i.e., the appellant's 
in-service willful misconduct.  

3. Service connection for a left eye disorder was denied by a 
Board decision of July 1982.

4. The evidence submitted since the July 1982 Board decision 
does not bear directly and substantially upon the specific 
matters under consideration; i.e., the etiology of the 
appellant's left eye vision disability.

5.  Competent medical evidence has not been obtained that 
suggests that the appellant's degenerative changes of the 
lumbar spine were incurred in service or within one year 
thereafter, or that such changes are related to the 
appellant's service-connected right knee disability.  



CONCLUSIONS OF LAW

1. The November 1975 RO decision is final. 38 U.S.C.A. § 7105 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2. The evidence received since the final November 1975 RO 
rating decision is not new and material, and the claim for 
entitlement to service connection for cerebral concussion 
with chronic brain syndrome is not reopened. 38 U.S.C.A. § 
5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).

3. The July 1982 Board decision is final. 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).

4. The evidence received since the final July 1982 Board 
decision is not new and material, and the claim for 
entitlement to service connection for a left eye disability 
is not reopened. 38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998).

5.  The appellant's claim of service connection for 
degenerative changes of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to reopen a claim of service 
connection for chronic brain syndrome, last denied by the RO 
in a November 1975 rating decision and not appealed.  He also 
seeks to reopen a claim a claim for a left eye vision 
disability, characterized as a traumatic cataract, that was 
last denied by a July 1982 Board decision.  As to both of 
these disorders, he contends that they were caused by an 
automobile accident during military service.  The appellant 
further claims service connection for a back disorder, 
characterized by degenerative changes of the lumbar spine.  

The appellant's claims relative to chronic brain syndrome and 
to the left eye disability generally arise from the same 
general evidence of record, and have together been remanded 
to the Board for readjudication in accordance with Hodge, 
supra.  In the interest of clarity, the Board will initially 
discuss the two issues involving prior final decisions.  The 
issue of entitlement to service connection for a back 
disability will then be addressed.

Reopening of claims for service connection for a chronic 
brain syndrome
and for a left eye vision disability

Relevant Law and Regulations

Service connection

In general, service connection may be granted for injury or 
disease incurred on active duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, no compensation 
shall be paid if the disability is the result of the 
appellant's own willful misconduct.  38 U.S.C.A. § 105 (West 
1991); 38 C.F.R. §§ 3.1(n), 3.301 (1998).

Finality/new and material evidence

As to the appellant's attempts to reopen the claims of 
entitlement to service connection for brain damage and an eye 
disability, because they have been previously denied and are 
final, these claims can only be reopened by the presentation 
of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.156(a), 20.302(a).  Under applicable law, VA 
must reopen a previously and finally disallowed claim when 
"new and material evidence" is presented or secured with 
regard to that claim.  See Stanton v. Brown, 5 Vet. App. 563, 
566-567 (1993).  If new and material evidence has been 
received with respect to a claim which has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108.

As alluded to in Hodge, supra, "new and material evidence" 
is that which was not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).

The evidence to be considered in the attempted reopening of a 
claim is that which has been submitted to VA since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Factual background

Brain damage

By application received in February 1975, the appellant 
sought service-connected compensation for head injuries 
sustained in a May 1974 in-service automobile accident.  He 
underwent a VA examination in March 1975.  In part, he 
reported that "he was in an automobile accident and his 
friend riding with him was killed, and he doesn't remember 
too many events that occurred about the accident.  All he 
knows is that he claims it was not in line of duty."  

In October 1975, copies of documents associated with a line 
of duty investigation conducted by the service department 
relative to the May 1974 accident were received.  These 
include an accident report generated by the South Carolina 
State Highway Department detailing the particulars of the 
accident.  The report reflects that the appellant, then 
serving in  the United States Marine Corps, was the owner and 
operator of a 1965 Chevrolet Impala sedan that crashed into a 
tree on May 25, 1974 in Gardens Corner, South Carolina.  The 
accident was reported to have occurred when the appellant was 
driving his car at speeds in excess of 100 miles an hour on a 
winding road. 

Listed in the accident report as passengers were fellow-
Marines B.J.B., G.E.W., and D.A.H.  That portion of the 
accident report detailing the position of the vehicle's 
occupants at the time of the accident reflects that the 
appellant was the driver of the car; B.J.B. was in the right 
front passenger seat; G.E.W. was in the right rear passenger 
seat; and D.A.H. was in the left rear passenger seat.  The 
investigation report reflects that the B.J.B. was killed in 
the collision, as the right front of the car was the point of 
impact with the tree.    

Also forwarded was a copy of an investigation conducted by 
the service department.  It was noted that the appellant had 
been charged by civilian authorities with negligent homicide 
in the death of B.J.B.  Among the findings of fact by the 
investigation, it was determined that the vehicle was owned 
and operated by the appellant; that prior to the accident it 
was the appellant that had driven the vehicle from points to 
points; that immediately prior to the accident, the 
passengers in the vehicle "had all warned [the appellant] to 
slow down because the road was winding and [the appellant] 
was driving at excessive speeds;" and that the appellant 
eventually lost control of the vehicle on a curve when he was 
then driving 100 miles per hour in a 55 miles per hour zone.  

The report provides further details relative to the vehicle's 
passengers, reflecting that G.E.W. "came to rest in a 
sitting position in the right rear seat with his head resting 
on the upper part of the back rest of the rear seat."  In 
the accident, D.A.H. was said to have slid sideways on the 
rear seat.  The investigating officer concluded in part that 
D.A.H., G.E.W., and B.J.B. "were not contributing factors to 
forces that caused the accident," and that it was the 
appellant's excessive speed in driving; the fact that the 
tires on the appellant's car were nearly "bald;" and the 
appellant's loss of control of the vehicle that had caused 
the accident.  The investigation found that excessive alcohol 
consumption did not play a role in the accident.

The investigation report also contains statements by G.E.W. 
and by D.A.H., dated shortly after the accident, reflecting 
their accounts that the appellant was the owner of the car 
and its operator on the night of the accident.  Also included 
were photocopies of "Report of Injury" forms, prepared by 
the Naval Hospital of Beaufort, South Carolina.  The report 
of the appellant's injury reflects that he was driving a car 
that lost control and hit a tree.  The reports as to G.E.W., 
B.J.B. and D.A.H. all reflect that they were passengers at 
the time of the accident.

In sum, the investigation resulted in the conclusion that the 
appellant's injuries were the result of his own misconduct in 
driving his own vehicle recklessly, and that his injuries 
were not incurred in the line of duty.  Those injuries 
included a cerebral concussion, with chronic brain syndrome.  
The file further reflects that as
a result of his injuries, the appellant was medically 
unsuitable for further military service and he was discharged 
from the Marine Corps with an "Under Honorable Conditions" 
character of discharge. 
 
By administrative decision of November 1975, VA determined 
that all injuries suffered during the May 1974 accident were 
the result of the appellant's own willful misconduct and that 
VA disability compensation was not payable for such injuries.  
The decision further details that it was the appellant who 
was the owner and operator of the vehicle; that there were 
three "other occupants" of the vehicle; that the 
appellant's physical and mental faculties as operator of the 
car were then unimpaired; and that it was the appellant who 
lost control of the vehicle.  The appellant did not file a 
notice of disagreement with that decision, thereby rendering 
it final one year after he was notified of the decision. 38 
U.S.C.A. § 7105.

Left eye disability

Service connection for a left eye disorder was denied by 
Board decision of July 1982.  The Board found that service 
medical records, including those pertinent to the 1974 motor 
vehicle accident, did not disclose eye problems and that the 
left eye disability manifested several years after service 
without medical evidence linking it to any incident of the 
appellant's service.  The Board's decision is considered to 
be final. 38 U.S.C.A. § 7104(b).  

The appellant's current attempt to reopen both the claims of 
service connection for a cerebral concussion with chronic 
brain syndrome and for a traumatic cataract with loss of 
vision in the left eye arose in March 1993.  He argued that 
both of these disorders were caused by his in-service motor 
vehicle accident, and that he had been receiving in-patient 
medical care and treatment at the Minneapolis, Minnesota VA 
Medical Center since February 1993.  

Analysis

The Board has carefully examined all of the evidence of 
record obtained since both the November 1975 and July 1982 
decisions denying service connection for the disorders at 
issue, and finds that new and material evidence has not been 
submitted.  

The Board first notes that "new" evidence is that which was 
not previously of record.  As to its materiality, the Board 
notes that the decision in Hodge, supra, the previously 
existing requirement that a presumption of credibility be 
accorded to the new evidence was left intact sub-silentio.  
Accordingly, once it has been determined that the recently 
proffered evidence is "new," the Board must then proceed to 
analyze the claims presuming the evidence is credible for the 
limited purpose of ascertaining its materiality.  In this 
determination, the new evidence must be of such significant 
import that it must be considered in order to fairly decide 
the merits of the appellant's claim.  See Spalding v. Brown, 
10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 
510, 512 (1992).  

Chronic brain syndrome

With regard to the appellant's claim of service connection 
for chronic brain syndrome, the Board notes that this claim 
was originally denied on the basis that the injury occurring 
was the result of the appellant's willful misconduct in the 
May 1974 in-service vehicle accident.  In particular, 
examination of the November 1975 administrative decision 
clearly reveals that the medical evidence of record was 
wholly irrelevant to this determination.  In other words, it 
was the circumstances of the accident, not the severity of 
the appellant's resulting injuries, which is relevant to a 
determination of willful misconduct.  

Careful examination of all of the evidence obtained since the 
final rating decisions at issue reveals it to primarily 
consist of records of continuing medical care.  Various 
medical records were obtained subsequent to the November 1975 
decision.  In particular, a complete copy of the appellant's 
VA medical treatment file, as maintained by the Minneapolis, 
Minnesota VAMC was received by the RO.  In sum, it reflects 
both periodic and continuing treatment for tobacco abuse, 
drug and alcohol dependence, depression, blindness of the 
left eye, pneumonia, and organic brain syndrome secondary to 
a car accident.  However, while "new," these reports do not 
reflect any additional information relative to the 
circumstances of the accident, in particular as to whether 
the appellant was at fault in its commission.  Moreover, 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection.  See 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  

In this regard, all of the evidence that is dated subsequent 
to November 1975 is not "material," because it is not of 
such import that bears directly and substantially on the 
specific matter under consideration [i.e. the appellant's 
willful misconduct], and thus it is not of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The non-medical facts at the time of the rating decision, and 
presently, clearly reveal that the appellant, unimpaired by 
alcohol and with full control of his mental and physical 
faculties, recklessly operated his vehicle so as to cause the 
accident.  The decision was based upon a thorough review of 
state accident investigators, and the service department's 
line of duty investigation and determinations.  In order to 
alter the November 1975 administrative decision, (i.e., by 
the presentation of new and material evidence), the appellant 
would need submit information that when presumed credible, 
would tend to show that the accident was not the result of 
his willful misconduct.  The appellant has not done so.

Evidence submitted since the November 1975 decision includes 
a copy of a July 1981 application for the correction of 
military records filed with the service department.  In his 
request, the appellant argued that he should have been 
"retired for medical disability."  He argued that he was on 
authorized absence at the time of the accident, and that he 
did "not know how the accident happened."  In an undated 
letter to his U.S. Senator and received by the RO in December 
1981, the appellant stated that he did not know whether he 
was driving the automobile at the time of the accident.  He 
stated that he should be getting "disability compensation of 
some sort."  

Similarly, in July 1994, the appellant submitted a statement 
in lieu of a substantive appeal.  In total, the appellant 
stated:  

"I feel the rating board is wrong because 
the accident was not my fault because I don't 
think I was driving the car."  

The appellant's report that he believes the accident was not 
his fault because he does not think he was driving the car is 
insufficient to reopen this claim.  Although the presumption 
of credibility generally attaches to newly proffered 
evidence, it does not do so when the evidence is "inherently 
incredible."  See, e.g., 
Samuels v. West, 11 Vet. App. 433 (1998) (Where the veteran 
sought service connection for post-traumatic stress disorder, 
based upon multiple stressors occurring during "combat" in 
Vietnam, and the record clearly showed he had never served in 
Vietnam, no presumption of credibility attached to his 
statements of his in-service claimed stressors); Duran v. 
Brown, 7 Vet. App.  216, 220 (1994) (Holding that the 
presumption of credibility does not apply if the evidence is 
inherently false or untrue, for example, a male veteran's 
testimony that his alleged service-connected disabilities are 
the result of complications associated with having given 
birth.).  

The appellant's statement to the effect that he may not have 
been driving the car after all is clearly belied by record 
and is therefore inherently incredible.  It is beyond cavil 
that the appellant was the owner and operator of the vehicle 
on the night in question, as evidenced by the reports of the 
State of South Carolina and the United States Marine Corps.  
Moreover, the appellant's recent statements to the effect 
that he did not know who was driving the car, even if 
believed, are essentially reiterative of statements of record 
in 1975 in which the appellant indicated that he did recalled 
little or nothing concerning the accident. 

In December 1981, an award letter from the Social Security 
Administration was received.  It reflects that in August 
1980, the appellant was deemed to be disabled within the 
meaning of that agency's regulations because of schizo-
affective schizophrenia depressed type and status post-
cataract extraction of the left eye with uritis.  The 
disability was said to have begun in May 1980.  Although 
"new," because it was not previously of record, the fact 
that the appellant is receiving benefits from the Social 
Security Administration is not relevant to the current issue; 
i.e., the facts and circumstances of the appellant's in-
service automobile accident.  The Social Security 
Administration award is clearly premised upon the finding of 
a current disability and its severity, and there appears that 
there would exist no further information as to the facts and 
circumstances of the appellant's injury in service.  

In sum, although there has been obtained "new" evidence 
with regard to the appellant's claim of entitlement to 
service connection for a chronic brain syndrome, as discussed 
in detail above such evidence it is plainly not material and 
the claim is not reopened.   

Left eye disability

The Board now will address the appellant's claimed 
entitlement to service connection for a left eye vision 
disability, first asserted by statement received in March 
1979.   In support of his claim, the RO received a report of 
the appellant's hospitalization from February to March 1980 
that reflected treatment for drug abuse, and for a cataract 
of the left eye, "secondary to trauma."  

Service connection for a left eye disorder was denied by 
Board decision of July 1982.  The Board found that service 
medical records, including those pertinent to the 1974 motor 
vehicle accident, did not disclose eye problems and that the 
left eye disability manifested several years after service 
without medical evidence linking it to any incident of the 
appellant's service.  The Board's decision is considered to 
be final. 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1998).

As noted above, records of the appellant's continuing 
treatment by VA medical care providers has been continuously 
obtained in connection with his claim relative to chronic 
brain syndrome.  However, there is no information presented 
in these medical records relative to the onset or the cause 
of the appellant's disorder, such that it may be considered 
to be of such significant import that it should be considered 
in connection with his claim.  See 38 C.F.R. § 3.156(a).  As 
noted, although records of continuing care have been 
obtained, these records do not reflect the etiology of the 
appellant's left eye disorder.   

Accordingly, for the reasons and bases discussed above the 
Board concludes that new and material evidence sufficient to 
reopen the appellant claim of entitlement to service 
connection for a left eye disability has not been presented.  
The benefit sought on appeal remains denied.


Additional comments

Graves v. Brown

The Board has carefully scrutinized the evidence of record 
with regard to both claims of service connection for chronic 
brain syndrome and for a left eye vision disability with a 
view towards determining whether there may exist any 
information that would be new and material to the issues 
under consideration.  In particular, the Board has 
scrutinized all of the appellant's submissions to ascertain 
whether he has notified VA of the possible existence of such 
information.  However, the Board finds no such information.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464-465 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  

The Board notes in this regard that in various 
correspondence, the appellant has pointed to his military 
proficiency and conduct ratings up to and including the 
period March 1973.  The appellant has also reported that his 
physical condition is  steadily worsening, and that he has 
had difficulty in finding employment.   As has been alluded 
to above, the Board has examined the appellant's accounts 
provided to medical care providers.  However, none of this 
evidence reflects the possible existence of any information 
that would, if presumed credible, be of relevance to the 
central issues in these matters; i.e., the facts and 
circumstances of the appellant's in-service motor vehicle 
accident and the development of his left eye vision 
disability.  

When a claim is not well grounded, VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  However, VA 
may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the Robinette analysis to situations, such as the 
instant case, in which new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held as follows:

 . . .when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be new 
and material but has not been submitted with 
the application, the Secretary has a duty 
under section 5103 to inform the claimant of 
the evidence that is "necessary to complete 
the application." 
	8 Vet. App. at 525.

By this decision, the Board informs the appellant of the kind 
of evidence which would be necessary to reopen his claims.

Bernard v. Brown

The Board has carefully considered whether a remand of the 
appellant's claims relative to the chronic brain syndrome and 
the left eye vision disability is warranted for 
readjudication by the RO to specifically address the recent 
decision in Hodge, supra.  After such consideration, the 
Board is of the opinion that a remand is not warranted.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.  

The Board observes that by rating decision dated in November 
1993, reopening of the claims was denied.  Following receipt 
of the appellant's notice of disagreement, a Statement of the 
Case was issued in April 1994 advising the appellant of the 
requirement to submit new and material evidence to reopen his 
claims, and further that "new and material evidence" was 
that which was not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which was neither 
cumulative nor redundant and which was, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The April 1994 Statement of 
the Case did not cite, allude to, or otherwise suggest that 
the then long-standing Colvin test was applicable.  

The Board further notes that subsequent to its March 5, 1997 
decision, the appellant received a copy of VA's unopposed 
motion for remand of this case.  The motion clearly states 
that the appellant's claim was to be remanded to the Board 
"for application of the regulatory definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a)."  See 
motion, page 2.  By letter dated March 26, 1999, the 
appellant was also afforded the opportunity to submit 
additional argument and evidence in support of his appeal.  A 
copy of the letter was provided to the appellant's service 
representative at two locations.  

The appellant did not respond to this letter.  In his 
response, besides restating the applicable law as to the 
reopening of claims, the appellant's representative requested 
that the claims be remanded to the RO "for a new 
determination as to whether new and material evidence has 
been submitted . . . in light of the Hodge decision.  
Although the appellant through his representative alleged 
that it "would appear that there is significant evidence of 
record, which supports the claim," the appellant through his 
representative did not identify the nature of this evidence 
or how it was "significant."  Indeed, there was no mention 
of any relevant facts, the suggestion of the possible 
existence of any other evidence that has not been obtained 
with regard to the claims at issue, or discussion of how an 
adjudication of the Hodge issue by the RO would result in a 
different outcome to the appellant's claims.  

In sum, the Board is of the opinion that the appellant has 
been given adequate notice of the need to submit evidence and 
argument on the reopening of his claims pursuant to 38 C.F.R. 
§ 3.156(a), independent of the decision in Hodge.  Assuming 
arguendo that he has not been so advised, the Board finds 
that no prejudice attaches to its consideration of these 
issues without a further remand to the RO.  

The Board notes that in Vargas-Gonzalez v. West, No. 96-536 
(U.S. Vet. App. Apr. 12, 1999), the Court noted that the 
significant impact of the Hodge decision was upon the 
analysis of whether newly presented evidence was material, 
beyond the point at which it had already been determined to 
be "new."  The Court observed that "the Federal Circuit 
clearly implied in Hodge that a decision concerning the 
materiality of evidence submitted to reopen follows, and is 
separate from, a decision as to whether the evidence is 
new."  See Vargas-Gonzalez, slip op. at 7, citing Hodge, 155 
F.3d at 1360.  Further, the Court in Vargas-Gonzalez noted 
that a question of a remand for readjudication would only 
arise if the Board had determined that the evidence was 
"new," and thus implicate reevaluation of its materiality 
within the meaning of 38 C.F.R. § 3.156(a).  Id.  

Although the Board finds that the evidence submitted since 
the final decision in this case is "new," the Board notes 
that it is so only in the sense that it consists primarily of 
records of continuing medical care for the disorders at 
issue.  In other words, the evidence is "new," merely 
because it post-dates the decisions the appellant now seeks 
to reopen.  It is beyond question that the chronic brain 
disorder claim was previously denied on primarily non-medical 
bases, and the left eye vision claim was denied for lack of a 
medical opinion evidencing an etiological opinion.    

As the Court observed in Winters v. West, 12 Vet. App. 203, 
207 (1999), the law does not require the performance of a 
useless act.  The appellant has been fully apprised of the 
applicable law, and there is no suggestion in this regard 
that a remand of these claims for RO readjudication under 
Hodge would result in a different outcome than the Board's in 
the present decision.  The appellant has not suggested the 
possible existence of any information that would shed 
additional light on the circumstances of the in-service 
accident and he has not reported the existence of any medical 
records or other information that would warrant further 
inquiry.  See Beausoleil, supra.  In these circumstances, the 
Board is of the opinion that a further remand of this matter 
would only serve to unnecessarily delay this claim.  Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

Conclusion

For the reasons that are stated above, the appellant's claims 
of service connection for a chronic brain syndrome and for a 
left eye vision disability are not reopened and the benefits 
sought on appeal remain denied.     

Entitlement to service connection for degenerative changes 
of the lumbar spine.

Factual background

The appellant's service medical records reveal that while on 
active duty in February 1972, the appellant underwent 
radiographic examination of his lumbar spine.  No 
abnormalities were seen.  In May 1973, the appellant was 
treated for an episode of lower back pain.  It was noted that 
the appellant had been previously treated for a urinary tract 
infection that had resulted in an aching over other parts of 
his body.  On this occasion, the appellant also complained of 
a burning on urination.  The diagnostic assessment was that 
the appellant possibly had prostatitis.  In May 1974, the 
appellant again complained of back pain at the T-3 to T-7 
regions.  He was prescribed Paraflex(r).  

In June 1988, the RO obtained medical records reflecting that 
he had recently complained of a severe back pain of one day 
duration, although it was noted that he had also had back 
pain about 18 months previously.  On this occasion, the 
appellant reported that his back pain began after he exited a 
bus, and he noticed the gradual onset of lower back pain and 
stiffness of his lower back.  The appellant denied trauma, 
weakness, and tingling.  The diagnostic assessment was an 
apparent myofascial strain.  Upon VA radiographic 
examination, he was noted to have a slight narrowing of the 
L4 interspace and slight reversed spondylolisthesis at the 
L4-L5 level.  His lumbar spine was noted to be otherwise 
normal.  

In a July 1988 statement, the appellant claimed that while in 
"Boot Camp" at the beginning of his military service in 
July 1970, he was forced to maintain an erect posture.  He 
claimed that this training had caused him to strain his back 
18 years later.   

The appellant was hospitalized for a psychiatric disorder 
from March to June 1990.  During that time, the appellant 
reported that he did not take his prescribed Lithium, because 
it gave him back pain.  In May 1991, the appellant underwent 
a VA physical examination.  He complained of occasional pain 
of the lumbosacral region.  A spine series was negative.  
There was no mention of the etiology of the appellant's 
claimed back disorder.  

Through his representative, in August 1991 the appellant 
specifically claimed that his back disorder was caused by his 
service-connected right knee disability.  Medical records 
were obtained including a February 1990 chronological record 
of medical care, reflecting that the appellant fell from a 
cliff one year previously and then complained that his lower 
back was very painful.  

In November 1990, the appellant reported to VA examiners that 
he had "back pain.  It's been coming on for months."  A 
contemporaneous VA radiographic study found that the L4-5 
interspace revealed narrowing, posterior displacement of L4 
on L5 without evidence of spondylolysis.  The examiner stated 
that the latter may have been secondary to the co-existing 
settling of the facets with degenerative disc disease.  
However, the examiner made no mention of the appellant's 
right knee disability.   

In June 1996, the appellant through his representative stated 
that "records are available" at the Minneapolis, Minnesota 
VAMC.  Examination of the records obtained reflect continuing 
care for a psychiatric disorder, and do not reflect any 
information relative to the appellant's claimed back 
disorder.  In a November 1995 treatment note, the appellant 
complained to his psychiatric examiner that he had some back 
spasms.  In July 1996, the appellant reported to his 
psychiatric examiner that although "physically everything 
[was] okay, but mentally [he was] 'screwed up,'" and 
"depressed about his VA disability."

In a May 1997 personal hearing before a hearing officer at 
the RO, the appellant stated that while on active military 
duty, he had surgery performed on his knee.  He stated that 
he had last had an orthopedic examination in 1979.  
(Transcript [hereafter T.], 4).  He stated that he had pain 
in the lower part of his back, and that he took Ibuprofen and 
Tylenol for the pain.  (T. 5).  He stated that he was 
"pretty sure" that he did not injure his back while working 
as a roofer.  (T. 6).  He stated that his knee pain 
"caused" his back pain in large part.  (T. 7).  The 
appellant stated that all of his medical treatment had been 
given at a VA Medical Center.  (T. 10).  

Following the hearing, medical records were received from the 
VA Medical Centers at Minneapolis and St. Cloud, Minnesota, 
reflecting care from January 1992 to September 1997.  The 
records reflect the appellant received predominantly 
continuing care for organic brain syndrome, and periodic 
treatment for influenza, colds, and podiatric complaints.  
There is no reference in these records to the etiology of the 
appellant's claimed back disorder.   

Relevant law and regulations

The provisions of law and court decisions pertaining to 
service connection and well-grounded claims reviewed above 
also apply, in general, to this issue.   Additional law, 
regulations and court decisions are discussed immediately 
below.

Service connection

In general, controlling law provides that service connection 
may be established for disability resulting from personal 
injury or disease incurred in or aggravated by service, See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for a chronic disease 
such as arthritis if it becomes compensably manifest within 
one year of service discharge. See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In addition to the applicable law that is above cited 
relative to the adjudication of 
claims for direct service connection, a veteran may also 
obtain service connection for a disorder pursuant to 
38 C.F.R. § 3.303(b) if the evidence shows a chronic 
condition during service; or the evidence were to demonstrate 
a continuity of his symptoms following service.  Savage v. 
Gober, 10 Vet. App. 488 (1997); see Grover v. West, 12 Vet. 
App. 109 (1999); Rose v. West, 11 Vet. App. 169 (1998).  

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1998); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Service connection may also be granted for any 
additional impairment of a non service-connected disability 
by a service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Well-grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  

A claim for secondary service connection must also be well 
grounded.  Reiber v. Brown, 7 Vet. App. 513 (1995).  There 
must be evidence of the claimed disability; a service-
connected disease or injury; and a nexus, established by 
competent medical evidence, between the two.

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet. App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Analysis

After carefully examining all of the evidence of record, the 
Board finds that the appellant has not submitted a well-
grounded claim of service connection for degenerative changes 
of the lumbar spine.  In this determination, the Board has 
considered whether a grant of service connection would be 
appropriate on a direct basis and on a secondary basis to the 
appellant's service-connected right knee disorder, since the 
appellant has advances both contentions.  

The appellant has been diagnosed to have degenerative changes 
of the lumbar spine.  In this respect, he has met the first 
prong of the Caluza-Reiber test for well-groundedness; namely 
a current disability.  

With respect to direct service connection, there has been 
obtained no competent evidence that when presumed credible 
suggest that the back disability was incurred in service.  
Although he complained of back pain on one occasion, 
according to medical personnel, this appeared to have been 
due to prostatitis.  A back disability was first medically 
identified in 1988, well over a decade after service.

The appellant has not alleged, and the evidence does not 
show, that either chronicity of a condition or continuity of 
symptoms of a back disorder are present in this case.  
Plainly, the appellant was not diagnosed to have a chronic 
back disorder in service, or within the one year presumptive 
period after service, or for a number of years thereafter.  
The second prong of the Caluza analysis, in-service 
incurrence, has not been met.

As to the appellant's claim that his right knee disorder 
caused his back disorder, since there is a service-connected 
right knee disability, the second Caluza/Reiber prong has 
been satisfied.

With respect to both the direct and secondary service 
connection contentions, the Board notes that there has been 
received no competent medical opinion in support of either 
contention.  As is noted above, it is the appellant's burden, 
and the appellant's alone, to produce this evidence.  Epps, 
supra.  Because competent medical evidence of record has not 
been obtained to support the plausibility of a relationship 
between the appellant's service and/or the service-connected 
knee disorder and his claimed back disability, the 
appellant's claim of service connection for a back disorder 
is not well grounded.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

Traced to its source, the sole support for the claim is the 
appellant's contention that either some incident of service, 
or the service-connected right knee disability, caused the 
appellant's lumbar spine disorder.  However, it is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).       

The Board notes that through his representative, the 
appellant appeared to specifically waive consideration of a 
possible grant of service connection for that portion of the 
presently non-service-connected back disorder that may have 
been aggravated by his service-connected right knee disorder 
(see T. 2).  See Allen v. Brown, 7 Vet. App. 439 (1995) 
[pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 C.F.R. § 
3.310 (a) (1998), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation].

Notwithstanding the appellant's apparent waiver, the Board 
has examined the evidence of record to determine if there 
exists medical evidence suggesting such aggravation, as the 
Board is required to liberally construe both the arguments 
and evidence of record.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Myers 
v. Derwinski, 1 Vet. App. 127, 129 (1991).  However, the 
Board has found no medical evidence of record that would 
suggest such aggravation.   

The Board therefore concludes that the required medical nexus 
evidence is lacking, with respect to both the direct and 
secondary service connection contentions.  Since the third 
prong of Caluza has not been satisfied, the appellant's claim 
is not well grounded and the benefit sought on appeal, 
entitlement to service connection for degenerative changes of 
the lumbar spine, is denied.

Additional comments

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As to this issue, it appears 
that the RO found the claim to be well grounded and denied 
the claim on its merits.  The Board concludes that the 
appellant has been accorded ample opportunity to present 
evidence and argument in support of his claim, and any error 
by the RO in the adjudication of the claim on a basis broader 
than that used by the Board could not be prejudicial to the 
appellant.

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise the 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the 
appellant with notice of the evidentiary insufficiency of his 
claim of entitlement to service connection for a back 
disability, as well as what evidence would be necessary to 
make the claim well grounded.  Specifically, competent 
medical evidence of a nexus between the claimed disabilities 
and the veteran's service and/or his service-connected knee 
disability would be required to make the claim well grounded.

ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a cerebral 
concussion with chronic brain syndrome, the benefit sought on 
appeal remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a traumatic 
cataract with loss of vision in the left eye, the benefit 
sought on appeal remains denied.

A well-grounded claim not having been submitted, service 
connection for a back disorder is denied. 


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  In a July 1994 submission through his representative, the appellant relied upon an August 1964 VA 
memorandum, that apparently opined that the social use of alcohol that ultimately resulted in secondary 
conditions would not necessarily preclude the granting of service connection for those secondary conditions.  
The appellant did not address the earlier findings of the RO that his injuries were the product of his willful 
misconduct in causing the automobile accident. Instead, he argued that he "did consume alcohol and was 
legally intoxicated at the time of the accident" but he did not willingly suffer brain damage and loss of vision 
in one eye.  The Board is unaware of the basis of the appellant's representative's admission that the appellant 
was intoxicated at the time of the accident.  As is noted above,  the November 1975 administrative decision 
found in part that there was no clinically apparent evidence that the appellant was under the influence of 
alcohol at the time of the accident and that his physical and mental faculties were unimpaired.    
  The Board notes in passing that even if the eye disorder was incurred in the May 1974 accident [and there is 
no additional evidence to that effect], as discussed in detail in connection with the brain damage issue there 
has been a finding of willful misconduct which would preclude the grant of service connection for the eye 
injury as well.
3 As is noted above, by rating decision dated in October 1997, the appellant was granted non-service-
connected pension benefits.   
  By unappealed rating decision dated in October 1988, service connection was denied for myofascial strain.  

